Title: To George Washington from Philip John Schuyler, 10 November 1783
From: Schuyler, Philip John
To: Washington, George


                  
                     Dear Sir
                     Saratoga November 10th 1783
                  
                  Your letter to Governor Haldimand I forwarded by a british officer, Captain harrow; who was sent with dispatches by Sir Guy Carleton he left this yesterday morning, I shall transmit the Answer by the first Conveyance after it comes to hand.
                  I am advised that the british have constructed barracks sufficient for four hundred men opposite to Niagara in addition to those there occupied by their ranging corps during the war is there not some danger, that on receipt of the definative treaty, they may evacuate the Fort at Niagara and expose it to distruction by the indians?  perhaps a request to General Haldimand to retain possession until the Garrison can be relieved by one of ours may prevent the event which I apprehend.
                  I very sincerely congratulate you on the final close of the war, I wish my satisfaction on this event was not diminished, by that apparent spirit of injustice which seems to pervade too many of the states, in regard to that gallant, suffering persevering band to whom under your direction and the Auspices of heaven we are indebted for our emancipation from the tyranny which we experienced.  I can at lest in part reallize your feelings on the occasion and honestly depricate measures which rob you of a moments happiness—I am Dear Sir with unfeigned affection, regard & respect Your Excellency’s Obedient servant
                  
                     Ph: Schuyler
                  
               